United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-437
Issued: April 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 19, 2012 appellant filed a timely appeal from a July 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim and an October 23, 2012 decision which denied his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
developed a right shoulder condition causally related to factors of his employment; and
(2) whether OWCP properly denied appellant’s September 3, 2012 claim for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 17, 2012 appellant, then a 65-year-old mail carrier, filed an occupational disease
claim alleging that he developed a right shoulder strain as a result of reaching, pulling and
handling mail in high mailboxes at work. He first became aware of his condition and realized
that it resulted from his employment on February 28, 2012. Appellant first reported the alleged
injury to the employing establishment on April 17, 2012.2
By letter dated May 9, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim and requested additional evidence. It requested that he submit
a detailed description of the employment activities that he believed caused his condition and
respond to specific questions. OWCP also requested that appellant submit a comprehensive
medical report, including a diagnosis, results of examinations and tests and a physician’s opinion
with medical rationale explaining the cause of his condition.
On June 1, 2012 appellant responded to specific questions from OWCP. He stated that
he had complained to his supervisor about the heightened mailboxes and wrote notes to his
customers requesting them to lower their mailboxes. Appellant explained that his supervisor told
the customers to install their mailboxes higher than average because the substitute carrier
requested higher mailboxes. He noted that he had taken a sick day every two weeks to allow his
shoulder to rest but it became a point of contention with his supervisor. Appellant reported that
none of his outside activities were repetitive in nature and could have caused damage to his right
shoulder. He explained that he had previous left arm surgery and underwent rehabilitation. The
rehabilitation resolved both arms and shoulders, which lasted two years, before his right arm
began to hurt.
In an April 16, 2012 report, Dr. Gilbert A. Noirot, a Board-certified orthopedic surgeon,
related appellant’s complaints of right shoulder pain, which caused inability to sleep and
worsened when he raised his arm above shoulder level. He reviewed appellant’s history and his
examination revealed a popping and clicking sound in appellant’s right shoulder but no
numbness or tingling in the arm, hand or fingers. Dr. Noirot observed pain, stiffness and
tenderness on palpation. Speed’s test was positive and pain was elicited during Neer
impingement and Hawkins-Kennedy tests. Dr. Noirot diagnosed right subacromial bursitis, right
shoulder impingement and right bicipital tendinitis. He explained that the injury occurred over
the years while working for the employing establishment.
In an April 17, 2012 clinical note, Dr. Noirot noted that x-rays of appellant’s right
shoulder revealed no fractures, subluxations, arthrosis or dislocation. He diagnosed right
shoulder impingement, right bicipital tendinitis and subacromial bursitis on the right. Dr. Noirot
stated that appellant had a history consistent with rotator cuff pathology and referred him to
physical therapy.
In a May 11, 2012 report, Dr. Anthony Pucci, a Board-certified surgeon, examined
appellant for complaints of right shoulder pain, decreased mobility and internal derangement.
2

The record reveals that appellant filed a previous traumatic injury claim (File No. xxxxxx388) and two
occupational disease claims (File Nos. xxxxxx006 & xxxxxx789).

2

He noted that a magnetic resonance imaging (MRI) scan revealed degenerative hypertrophy of
the acromioclavicular joint with some narrowing of the subacromial interspace and partial tear of
the tendon. Dr. Pucci diagnosed partial tear associated with distal supraspinatus tendon and
degenerative hypertrophy of the acromioclavicular joint. He performed a right shoulder
arthrogram injection.
In May 16 and 21, 2012 reports, Dr. Noirot reexamined appellant for his right shoulder
and complaints of pain and weakness. Upon examination, he observed tenderness on palpation
and pain on motion. Neer impingement and Hawkins-Kennedy impingement test also produced
pain. Dr. Noirot noted that an MRI scan of appellant’s right shoulder revealed a partial tear and
tendinopathy associated with the distal supraspinatus tendon and degenerative hypertrophy of the
neuromicroclavicular joint. Dr. Noirot diagnosed right shoulder impingement, partial tear of the
right rotator cuff tendon, right bicipital tendinitis and right subacromial bursitis.
In a decision dated July 27, 2012, OWCP denied appellant’s claim. It accepted that his
duties as a letter carrier required repetitive use of the right shoulder and that appellant was
diagnosed with a right shoulder condition but denied his claim finding insufficient medical
evidence to establish that his right shoulder condition was causally related to his employment.
On September 3, 2012 appellant requested reconsideration. No additional evidence was
received.
By decision dated October 23, 2012, OWCP denied appellant’s request for
reconsideration finding that no evidence was submitted sufficient to warrant further merit review
under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS -- ISSUE 1
Appellant alleged that his right shoulder condition resulted from his duties as a mail
carrier. OWCP accepted that his duties included repetitive use of his right arm in order to reach,
pull, and handle mail in high mailboxes and that he was diagnosed with a right shoulder
condition. It denied appellant’s claim finding insufficient medical evidence to establish that his
right shoulder condition was causally related to his employment. The Board finds that he failed
to provide sufficient medical evidence to establish that he developed a right shoulder condition
as a result of his employment duties.
Appellant submitted various reports by Dr. Noirot, who noted appellant’s complaints of
right shoulder pain and reviewed his history. He noted that an x-ray revealed no fractures,
subluxations, arthrosis or dislocation. Upon examination, Dr. Noirot observed pain, stiffness,
and tenderness on palpation. Pain was elicited on Neer impingement and Hawkins-Kennedy
impingement tests. Dr. Noirot diagnosed right subacromial bursitis, right shoulder impingement
and right bicipital tendinitis. In an April 16, 2012 report, he opined that the injury occurred over
the years while working for the employing establishment. Although Dr. Noirot provides an
opinion on causal relationship, the Board finds that his opinion is not well rationalized. He fails
to describe appellant’s specific employment duties or adequately explain how those specific
duties caused or contributed to appellant’s diagnosed condition. The Board has found that
medical evidence that states a conclusion but does not offer any rationalized medical explanation
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.8 Rationalized medical opinion evidence must relate specific employment
factors identified by the claimant to the claimant’s condition, with stated reasons by a physician.9
Without any medical rationale explaining the causal relationship between appellant’s right
shoulder condition and his specific employment duties, Dr. Noirot’s opinion on causal
relationship is of limited probative value and is insufficient to establish appellant’s claim.
Appellant also submitted a report by Dr. Pucci who examined appellant for right shoulder
pain and decreased mobility. He diagnosed partial tear associated with distal supraspinatus
tendon and degenerative hypertrophy of the acromioclavicular joint based on an MRI scan.
Although Dr. Pucci provides a diagnosis for appellant’s right shoulder condition he does not
provide any opinion on the cause of his condition. The Board has found that medical evidence
6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

9

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

4

that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.10 Therefore, this report is also insufficient to
establish appellant’s claim.
On appeal, appellant alleges that the attached report stated that his right shoulder injury
was due to his work requirements. The Board’s jurisdiction, however, is limited to evidence that
was before OWCP at the time it issued its final merit decision.11 Since this evidence was
submitted after the July 27, 2012 denial decision, the Board may not consider this evidence for
the first time on appeal.12
Appellant may submit this or any new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.13 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district OWCP.14
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.15
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.16 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant

10

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

11

See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

12

The Board notes that, although the attached report is dated May 21, 2012 and is similar to Dr. Noirot’s May 21,
2012 report, it contains new findings and an opinion that was not included in the original report on the record.
13

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
14

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
15

20 C.F.R. § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
16

20 C.F.R. § 10.607(a).

5

reconsideration, it reopens and reviews the case on its merits.17 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.18
ANALYSIS -- ISSUE 2
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and he has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
By decision dated July 27, 2012, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that his diagnosed right shoulder condition was causally related to
factors of his employment. On September 3, 2012 appellant submitted a request for
reconsideration. No additional evidence was received. Appellant did not submit any evidence
sufficient to require OWCP to reopen his claim for consideration on the merits. He did not show
that OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP. Because appellant did not meet any of the
necessary requirements, the Board finds that his claim is not entitled to further merit review.
Therefore, OWCP properly refused to reopen his case for further consideration of the merits of
his claim under 5 U.S.C. § 8128.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a right shoulder condition causally related to factors of his employment. The Board
also finds that OWCP properly denied his September 3, 2012 request for reconsideration under
5 U.S.C. § 8128(a).

17

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

18

20 C.F.R. § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the October 23 and July 27, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

